OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                          AUSTIN




ikmo~abk J. B. (Bill) Xiell
County Attorney
hilabwulty
Llttlefl6lA* %zaa

Dear 311-c




                                   t*qu6otln#g   6R 0pinioJi or
                                     tab heraln, has hem rb-




                    a Bona xeme toted in Larrbcounty,
                  total mm oi '&roe Hundred Thhoc;saad
    Doll6rsJ,ths pr66*6aizlpor tha 8166tlora0llathe benba
    wore tqqmveb    br the Attrsme;y keral’.   Offloe oi the
    State cf Texas,,ths bcuab wara 8016.,aa0 She Shrori
    xunaretl Thousand DollaRis aent to the County W@ooitoq
    or IQQb County,   Taxae, uhlah ft 61 otabeb rbtare tbo
Bon. J. 2. (Bill) L&l, pago e


    Piret National Bank of ilttlorield,
    thereafterthe Commlasionor~’Court of L&b CWu&y,
    Tours through tbo Treasury of Lamb i::, *’
    ahsokia the sum of GIloEundrod Thousand Ij0ihir6 0:t
    of tt;oCounty Depository,of lamb County, Texas, end
    placed the sa1cAin the i?ltznState Eank of Olton,
    Texas, The question is, 16 the Tlret National Bank
    ot Littloflolb,Toxae, the County Depository, SOlOOtS
    by the Cosmlseionor~’Court of iamb County, responsible,
    loeaily, for the One IlumlrodThouaand Dollars, plaood
    in the Elton State Brink, Olton, Tome, after the same
    has boon plaood in the eolootodCounty Depositmy, ~4
    aan the Oomaieelonoro*Court logelly place thi6 mono~
    in anotbor bank, not the duly rsloetob County Dopoel-
    tory, by aoeoptlng a bond appmrod   by the Gommleefonorsl
    Court imm the Olton Stmto BMk, Glton, Texas, ax16ii
    it is possible for the money to be ptiacodin the lald
    Olton Ltete Sank, should the First Rational Bank ot
    Littloflold,Texas,  the County Dopoeltcwy 6 prove the
    bond or ehould the Comdeeionorei   court of & b Couaty,
    Texas, approve the bond OS the Olton State Bank, ,if
    aemr oen be,&iron.
          I hare   oomultod     the 8. C. S. Vernon8     Annotated
    irk   Art.   BSU,   Vol.   8, Chapter   'ho,   pertaining   to
    County Dopoeltorioe,and Tour Jurieprudenooport&~-
    ina to County   Dopo61t0ri.6,md the 66ih dOOidO66
    given there under, and I hate ehookod the bo0i610nS
    IR the Southvmetem Reporter, and It 18 the opinion
    or this said oifloo.that the money bolonglng to the
    County must be placed in the soloatd County Dopoel-
    tory, and the Gommieeionore*Court has no rl&t,
    b&ly      to plaoo the one hundred thoueand doll.an in
    any pleas   sxoept the oo&otod  oounty depository. An6
    it  I6 further the opinion of this otfioo after the
    one hundre& thousand dollere is.cheokod out of the
    oounty Uepoaltory,the oounty dopoeltory is not mSponS-
    It& any further far the SW%@, and that any bon6 given
    foa the sate kupln of the 6wmy 8ftor the ammo me
    obockea out of the tounty Dapoeitorf, by aheok from
     the eala Lamb County Treasury, by orders of the Gem-
    mleeioners~ Court, would be isppruvodby the Gomale-
     aloners’ Court of Iamb County, Toxae.”
     The proooduro for the solootlon of oounty depositories
is prosoribed by Veznon~s Annotated Ciril Stetutoe, naemly
lion.   J.     R.   (Bill) tiall,pwe 3


krticloe 2544-2552. blthln ?1?teon days after the solootion
o? a ooahty depository,It shall be the duty of the bahicIng
corporetion,eesocietionor 1ndIvlduslbanker so aolootod, to
qualify am oounty depositoryin one or mro of the ways proe-
oribod by Article 8447, Vernon's Amotetod Givll Statuton, and
3oneto Bill Ro. 212, Aote o? the 47th kgielaturo. Artlolo
2549, Vornon*s Annotated Civil Statutes, rsado ae follower

              *As ooon as odd bond be giton   and lpproroA by
        the Commies1onoreCourt, end the Comptroller, an order
        shell be made and entered upon the ainutoe o? said
        Court doeignatingeuoh benklng oorporatlon,aeoooia-
        tion or lndIvIUuo1banker as l depository for the
        funds of maid oounty untli sixty   (60) dye after the
        time fixed for the next eolootiono? a dopoeltory;
        and thereupon, it shall be the duty of the oouhty
        treasurer  of eaid oounty lmmeAietolpupon the eeklug
        of suoh order, to transfer to ealb depository    all the
        funds belonging to said oouuty, as roll as all funds
        belonging ta any dlotriot  or other auuioIpa1 eub-
        division thereof not ooloetIugits own dopoeIto~,
        anb imemAletolyupon roooipt or any money thoroeftor,
        to dopoolt      the   eemo rith   rid   AOpOaItor~ to the   OredIt
        or  aaid oounty, AIcitriotand muhIoipalitioe. It ehall
        also   be the duty of the tax oollootor or ouch oauuty
        to deposit all taxes oollootoAby hia, or under his
        authority, for the Btato osmIouoh oouety and its
        various AletrIote and other munIolpe,l eubdlvleione
        In such depositoryor AopoeitorIoe,     as coon ao 00lieot-
        06, pending the preparationof hie report of suoh
        oollootion ena eottloniont   thenon. The bond of euoh
        county dopoeltoryor aopoeltorlosahall stand &a eo-
        ourlty for all suoh funds,     Upon ouoh fuhde being do-
        pooltod as heroin required,the tar ooll6ator o.eA
        sureties    on hle bond, shall thoroaitorbe rolIoroA of
        rooponefbllltyof its aafokooplng. All oouuty Ao-
        posltories shall oolloot all ohooke, drafts end deemode
        for money 80 deposited with them by the county snA when
        using duo dillgenoo shall not be lieblo oh euoh ool-
        lectlons until the prooooda thoroo? hays boon duly
        rooolroQ by the doposftorybank, provided that any ox-
        penso incurred In oollootionthoroo? by the depository,
        whioh the dopoeitory~isnot allowed or permItteA to
        pay or abeorb by reason o? any eat o? Congrooe o? the
        United States or any rogulotion by either the Board




                    .
Eon.    3. 8.      (I)ilL) ball,       pago   6



        illthrefareneetcjtt?SUcrblllty of                     tbo    wuntiy depository
                 of the nmabors 0r t+o roma$ssionors~00Ptt
and the ilatiilit9
ralatlto tc the o"lOc; 000 rhiah was vlthdrem    .rzuas&i& oauaty
degwltory em2 ci.poSkwl in the Gltcm B8eto Bank, we thiak,
$8 thm    1% no loss st&fisreCaor eusthmd     by the ootmty, that
it 18 net n604sssry to peu on ,tt68* partiaulsr met&era 8t
8hls tilts. i~ovfev4r, as above Stetod, tho @lOQ,W~ should bm
rith~r8nn  h-081tte oit0n  st4to hak ura pi40d      in the au*
ulocte4      md derlwaated oountp dopeeitory.                        Xn the lrex8 MJ
                             by tbo aouat
lass Is euffsrul ox Sustal.riod                by remon of the
lbove mntionsd transaation, no shbillbe J Ed to p*u upun
the 1iabiUtg or tbo oouritybep6sltory,    timit surotlu, and
8he f%Wbers        oi tta     msuaissio~%or8~         oourt   Maen   pr~sozt8ed wi$h
t&i&3   QU6hiCXl      end   ell   of    the   irOt&    in   OOJkQ6OtiOEI   thrn*ibh.

     Trc8ttng ttket tbo foro*lhig filly bmwws                          your ingulr7,
wo 11re

                                  19 1

                                  L